DETAILED ACTION
This office action is in response to CON filed on 04/11/2022.
Claims 1-15 are pending of which claims 1 and 14 independent claims.
Information Disclosure
IDS, filed on 09/17/2020 and 07/30/2021 is considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15  rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-15 disclose unrelated subject matter what has been disclosed by the specification. See the Table below.

The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no  relationship between the claims in the instant application and specification,  and as a CON application, there is no relationship between the parent application 16234612 and the instant application, see the Table below.  
Parent Application 16234612
Instant Application
Remarks
1.(Currently Amended) A communication method, comprising: determining, by a terminal device, a resource for a physical uplink control channel, wherein the physical uplink control channel carries a first encoded bit sequence and a second encoded bit sequence, the first encoded bit sequence corresponding to first uplink control information, the second encoded bit sequence corresponding to second uplink control information, the first uplink control information comprising a hybrid automatic repeat request- acknowledgment (HARQ-ACK) and/or first channel state information (CSI), and the second uplink control information comprising second CSI, wherein the resource comprises N orthogonal frequency division multiplexing (OFDM) symbol sets, the N OFDM symbol sets comprises M OFDM symbols in total in a slot, each of the OFDM symbol sets comprises one or more OFDM symbols; determining, by the terminal device from the N OFDM symbols sets, a j quantity of OFDM symbol sets for carrying the first encoded bit sequence first OFDM symbol set, a second OFDM symbol set, and the third OFDM symbol set, the first symbol set comprises OFDM symbols next to one or more OFDM symbols carrying DMRS, the second symbol set comprises OFDM symbols second next to the one or more OFDM symbols carrying the DMRS, the third symbol set comprises OFDM symbols third next to the one or more OFDM symbols carrying the DMRS, and the j OFDM sets are the first j OFDM symbol sets in the N OFDM symbols sets; and sending, by the terminal device, on the resource for the physical uplink control channel, a signal that is generated based on the first uplink control information and the second uplink control information.  

(Cancelled)  


3. (Previously Presented) The method of claim 1, wherein when j is equal to 2, the j OFDM symbol sets comprise the first OFDM symbol set and the second OFDM symbol set, the first encoded bit sequence comprises a first encoded bit set and a second encoded bit set, wherein OFDM symbols in the first OFDM symbol set carries the first encoded bit set but does not carry the second encoded bit sequence, a part of or all of OFDM symbols in the second OFDM symbol set carry the second encoded bit set and a part of or all of bits in the second encoded bit sequence, and bits in the second encoded bit set are carried in the part of or all of OFDM symbols as evenly as possible.  


4. (Original) The method of claim 3, wherein a quantity of bits in the first encoded bit sequence that are carried in a high-priority OFDM symbol is greater than or equal to a quantity of bits in the first encoded bit sequence that are carried in a low-priority OFDM symbol.  

5. (Previously Presented) The method of claim 1, wherein when j is equal to 3, the j OFDM symbol sets comprise the first OFDM symbol set, the second OFDM symbol set, and the third OFDM symbol set, and the first encoded bit sequence comprises a first encoded bit set and a second encoded bit set, and, wherein OFDM symbols in the first OFDM symbol set and the second OFDM symbol set carry the first encoded bit set but do not carry the second encoded bit sequence, a part of or all of OFDM symbols in the third OFDM symbol set carry the second encoded bit set and all bits in the second encoded bit sequence, and bits in the second encoded bit set are carried in the part of or all of OFDM symbols as evenly as possible.  

6. (Original) The method of claim 5, wherein a quantity of encoded bits carried in OFDM symbols in the third OFDM symbol set are determined based on priorities of the OFDM symbols, and a quantity of bits in the first encoded bit sequence that are carried in a high-priority OFDM symbol is greater than or equal to a quantity of bits in the first encoded bit sequence that are carried in a low-priority OFDM symbol.  

7. (Original) The method of claim 6, wherein an OFDM symbol with a smaller index has a higher priority in the third OFDM symbol set.  
8. (Original) The method of claim 1, wherein the method further comprises: determining, by the terminal device, based on a quantity of bits in the first encoded bit sequence that are carried in OFDM symbols in a jth OFDM symbol set, a quantity of bits in the second encoded bit sequence that are carried in a part of or all of OFDM symbols in the jth OFDM symbol set.  

9. (Currently Amended) The method of claim 1, wherein when the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, and OFDM symbol 3, wherein when N=2, the OFDM symbol 1 carries a demodulation reference signal DMRS, and the N OFDM symbol sets comprise a first OFDM symbol set and a second OFDM symbol set, wherein the first OFDM symbol set comprises the OFDM symbol 0 and the OFDM symbol 2, and the second OFDM symbol set comprises the OFDM symbol 3; when the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, and OFDM symbol 3, OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 2, the OFDM symbol 5, and the OFDM symbol 7, and the second OFDM symbol set comprises the OFDM symbol 3, the OFDM symbol 4, and the OFDM symbol 8; or the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, OFDM symbol 7, OFDM symbol 8, and OFDM symbol 9, N=2, the OFDM symbol 2 and the OFDM symbol 7 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 1, the OFDM symbol 3, the OFDM symbol 6, and the OFDM symbol 8, and the second OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 4, the OFDM symbol 5, and the OFDM symbol 9; or symbol 9, and OFDM symbol 10, N=3, the OFDM symbol 2 and the OFDM symbol 7 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set, a second OFDM symbol set, and a third OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 1, the OFDM symbol 3, the OFDM symbol 6, and the OFDM symbol 8, the second OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 4, the OFDM symbol 5, and the OFDM symbol 9, and the third OFDM symbol set comprises the OFDM symbol 10; or symbol set comprises the OFDM symbol 0, the OFDM symbol 4, the OFDM symbol 6, and the OFDM symbol 10, and the third OFDM symbol set comprises the OFDM symbol 5 and the OFDM symbol 11; or   occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, OFDM symbol 7, OFDM symbol 8, OFDM symbol 9, OFDM symbol 10, OFDM symbol 11, and OFDM symbol 12, N=2, the OFDM symbol 1, the OFDM symbol 4, the OFDM symbol 7, and the OFDM symbol 11 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set, and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 2, the OFDM symbol 3, the OFDM symbol 5, the OFDM symbol 6, the OFDM symbol 8, the OFDM symbol 10, and the OFDM symbol 12, and the second OFDM symbol set comprises the OFDM symbol 9; or   the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, OFDM symbol 7, OFDM symbol 8, OFDM symbol 9, OFDM symbol 10, OFDM symbol 11, OFDM symbol 12, and OFDM symbol 13, N=3, the OFDM symbol 3 and the OFDM symbol 10 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set, a second OFDM symbol set, and a third OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 2, the OFDM symbol 4, the OFDM symbol 9, and the OFDM symbol 11, the second OFDM symbol set comprises the OFDM symbol 1, the OFDM symbol 5, the OFDM symbol 8, and the OFDM symbol 12, and the third OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 6, the OFDM symbol 7, and the OFDM symbol 13; or the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, OFDM symbol 7, OFDM symbol 8, OFDM symbol 9, OFDM symbol 10, OFDM symbol 11, OFDM symbol 12, and OFDM symbol 13, N=2, the OFDM symbol 1, the OFDM symbol 5, the OFDM symbol 8, and the OFDM symbol 12 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set, and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 2, the OFDM symbol 4, the OFDM symbol 6, the OFDM symbol 7, the OFDM symbol 9, the OFDM symbol 11, and the OFDM symbol 13, and the second OFDM symbol set comprises the OFDM symbol 3 and the OFDM symbol 10.  
10. (Currently Amended) A communication apparatus, comprising: a storage medium including executable instructions; and a processor; wherein the executable instructions, when executed by the processor, cause the apparatus to: determine a resource of a physical uplink control channel, wherein the physical uplink control channel carries a first encoded bit sequence and a second encoded bit sequence, the first encoded bit sequence is corresponding to first uplink control information, the second encoded bit sequence is corresponding to second uplink control information, the first uplink control information comprises a hybrid automatic repeat request- acknowledgment (HARQ-ACK) and/or first channel state information (CSI), the second uplink control information comprises second CSI, the resource for the physical uplink control channel comprises N orthogonal frequency division multiplexing (OFDM) symbol sets, the N OFDM symbol sets comprises M OFDM symbols in total in a slot,[AltContent: rect]each of the OFDM symbol sets comprises one or more OFDM symbols; determine, from the N OFDM symbols sets, a j quantity of OFDM symbol sets for carrying the first encoded bit sequence set comprises OFDM symbols second next to the one or more OFDM symbols carrying the DMRS, the third symbol set comprises OFDM symbols third next to the one or more OFDM symbols carrying the DMRS, and the j OFDM sets are the first j OFDM symbol sets in the N OFDM symbols sets; and send on the resource for the physical uplink control channel, a signal that is generated based on the first uplink control information and the second uplink control information.  
11. (Cancelled)  
12. (Previously Presented) The apparatus of claim 10, wherein when j is equal to 2, the j OFDM symbol sets comprise the first OFDM symbol set and the second OFDM symbol set, and the first encoded bit sequence comprises a first encoded bit set and a second encoded bit set, wherein OFDM symbols in the first OFDM symbol set carries the first encoded bit set but does not carry the second encoded bit sequence, a part of or all of OFDM symbols in the second OFDM symbol set carry the second encoded bit set and a part of or all of bits in the second encoded bit sequence, and bits in the second encoded bit set are carried in the part of or all of OFDM symbols as evenly as possible.  
13. (Original) The apparatus of claim 12, wherein a quantity of encoded bits carried in OFDM symbols in the second OFDM symbol set is determined based on priorities of the OFDM symbols, and a quantity of bits in the first encoded bit sequence that are carried in a high-priority OFDM symbol is greater than or equal to a quantity of bits in the first encoded bit sequence that are carried in a low-priority OFDM symbol.  
14. (Previously Presented) The apparatus of claim 10, wherein when j is equal to 3, the j OFDM symbol sets comprise the first OFDM symbol set, the second OFDM symbol set, and he third OFDM symbol set, and the first encoded bit sequence comprises a first encoded bit set and a second encoded bit set, wherein OFDM symbols in the first OFDM symbol set and the second OFDM symbol set carry the first encoded bit set but do not carry the second encoded bit sequence, a part of or all of OFDM symbols in the third OFDM symbol set carry the second encoded bit set and all bits in the second encoded bit sequence, and bits in the second encoded bit set are carried in the part of or all of OFDM symbols as evenly as possible.  
15. (Original) The apparatus of claim 14, wherein a quantity of encoded bits carried in OFDM symbols in the third OFDM symbol set is determined based on priorities of the OFDM symbols, and a quantity of bits in the first encoded bit sequence that are carried in a high-priority OFDM symbol is greater than or equal to a quantity of bits in the first encoded bit sequence that are carried in a low-priority OFDM symbol.  
16. (Original) The apparatus of claim 15, wherein an OFDM symbol with a smaller index has a higher priority in the third OFDM symbol set.  
17. (Original) The apparatus of claim 10, wherein the executable instructions, when executed by the processor, further cause the apparatus to: determine, based on a quantity of bits in the first encoded bit sequence that are carried in OFDM symbols in a jth OFDM symbol set, a quantity of bits in the second encoded bit sequence that are carried in a part of or all of OFDM symbols in the jth OFDM symbol set.  
18. (Currently Amended) The apparatus of claim 10, wherein the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, and OFDM symbol 3, N=2, the OFDM symbol 1 is used to carry a demodulation reference signal DMRS, the N OFDM symbol sets comprise a first OFDM symbol set and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 0 and the OFDM symbol 2, and the second OFDM symbol set comprises the OFDM symbol 3; or symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, and OFDM symbol 6, N=2, the OFDM symbol 1 and the OFDM symbol 4 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 2, the OFDM symbol 3, and the OFDM symbol 5, and the second OFDM symbol set comprises the OFDM symbol 6; or the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, and OFDM symbol 7, N=2, the OFDM symbol 1 and the OFDM symbol 5 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 2, the OFDM symbol 4, and the OFDM symbol 6, and the second OFDM symbol set comprises the OFDM symbol 3 and the OFDM symbol 7; or   the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, OFDM symbol 7, and OFDM symbol 8, N=2, the OFDM symbol 1 and the OFDM symbol 6 are used to carry a demodulation reference signal DMRS, the N OFDM symbol sets comprise a first OFDM symbol set and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 2, the OFDM symbol 5, and the OFDM symbol 7, and the second OFDM symbol set comprises the OFDM symbol 3, the OFDM symbol 4, and the OFDM symbol 8; or the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, OFDM symbol 7, OFDM symbol 8, and OFDM symbol 9, N=2, the OFDM symbol 2 and the OFDM symbol 7 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 1, the OFDM symbol 3, the OFDM symbol 6, and the OFDM symbol 8, and the second OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 4, the OFDM symbol 5, and the OFDM symbol 9; or 3, the OFDM symbol 6, and the OFDM symbol 8, the second OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 4, the OFDM symbol 5, and the OFDM symbol 9, and the third OFDM symbol set comprises the OFDM symbol 10; or 7, and the OFDM symbol 11 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set, and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 2, the OFDM symbol 3, the OFDM symbol 5, the OFDM symbol 6, the OFDM symbol 8, the OFDM symbol 10, and the OFDM symbol 12, and the second OFDM symbol set comprises the OFDM symbol 9; or   the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, OFDM symbol 7, OFDM symbol 8, OFDM symbol 9, OFDM symbol 10, OFDM symbol 11, OFDM symbol 12, and OFDM symbol 13, N=3, the OFDM symbol 3 and the OFDM symbol 10 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set, a second OFDM symbol set, and a third OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 2, the OFDM symbol 4, the OFDM symbol 9, and the OFDM symbol 11, the second OFDM symbol set comprises the OFDM symbol 1, the OFDM symbol 5, the OFDM symbol 8, and the OFDM symbol 12, and the third OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 6, the OFDM symbol 7, and the OFDM symbol 13; or the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, OFDM symbol 7, OFDM symbol 8, OFDM symbol 9, OFDM symbol 10, OFDM symbol 11, OFDM symbol 12, and OFDM symbol 13, N=2, the OFDM symbol 1, the OFDM symbol 5, the OFDM symbol 8, and the OFDM symbol 12 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set, and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 2, the OFDM symbol 4, the OFDM symbol 6, the OFDM symbol 7, the OFDM symbol 9, the OFDM symbol 11, and the OFDM symbol 13, and the second OFDM symbol set comprises the OFDM symbol 3 and the OFDM symbol 10.  
19. (Currently Amended) A non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the following: determining a resource of a physical uplink control channel, wherein the physical uplink control channel carries a first encoded bit sequence and a second encoded bit sequence, the first encoded bit sequence corresponding to first uplink control information, the second encoded bit sequence corresponding to second uplink control information, the first uplink control information comprising a hybrid automatic repeat request- acknowledgment (HARQ-ACK) and/or first channel state information (CSI), the second uplink control information comprising second CSI, wherein the resource for the physical uplink control channel comprising N orthogonal frequency division multiplexing (OFDM) symbol sets, the N OFDM symbol sets comprises M OFDM symbols in total in a slot,[AltContent: rect]each of the OFDM symbol sets comprises one or more OFDM symbols; determining, from the N OFDM symbols sets, a j quantity of OFDM symbol sets for carrying the first encoded bit sequencof bits that can be carried in one OFDM symbol, and a quantity of symbols in at least one OFDM symbol set, such that the quantity of bits in the first encoded bit sequence is less than a maximum quantity of bits that can be carried in all OFDM symbols in the j OFDM symbol sets, wherein the first encoded bit sequence is carried only in OFDM symbols in the j OFDM symbol sets, N is a positive integer, and j is a positive integer less than or equal to N, wherein a signal that is generated based on the first uplink control information and the second uplink control information.  
20. (Cancelled)  
21. (Previously Presented) The non-transitory computer-readable storage medium of claim 19, wherein when j is equal to 2, the j OFDM symbol sets comprise the first OFDM symbol set and the second OFDM symbol set, and the first encoded bit sequence comprises a first encoded bit set and a second encoded bit set, wherein OFDM symbols in the first OFDM symbol set carries the first encoded bit set but does not carry the second encoded bit sequence, a part of or all of OFDM symbols in the second OFDM symbol set carry the second encoded bit set and a part of or all of bits in the second encoded bit sequence, and bits in the second encoded bit set are carried in the part of or all of OFDM symbols as evenly as possible.  
22. (Original) The non-transitory computer-readable storage medium of claim 21, wherein a quantity of encoded bits carried in OFDM symbols in the second OFDM symbol set is determined based on priorities of the OFDM symbols, and a quantity of bits in the first encoded bit sequence that are carried in a high-priority OFDM symbol is greater than or equal to a quantity of bits in the first encoded bit sequence that are carried in a low-priority OFDM symbol.  
23. (Previously Presented) The non-transitory computer-readable storage medium of claim 19, wherein when j is equal to 3, the j OFDM symbol sets comprise the first OFDM symbol set, the second OFDM symbol set, and the third OFDM symbol set, and the first encoded bit sequence comprises a first encoded bit set and a second encoded bit set, and, wherein OFDM symbols in the first OFDM symbol set and the second OFDM symbol set carry the first encoded bit set but do not carry the second encoded bit sequence, a part of or all of OFDM symbols in the third OFDM symbol set carry the second encoded bit set and all bits in the second encoded bit sequence, and bits in the second encoded bit set are carried in the part of or all of OFDM symbols as evenly as possible.  
24. (Original) The non-transitory computer-readable storage medium of claim 23, wherein a quantity of encoded bits carried in OFDM symbols in the third OFDM symbol set is determined based on priorities of the OFDM symbols, and a quantity of bits in the first encoded bit sequence that are carried in a high-priority OFDM symbol is greater than or equal to a quantity of bits in the first encoded bit sequence that are carried in a low-priority OFDM symbol.  
25. (Original) The non-transitory computer-readable storage medium of claim 24, wherein an OFDM symbol with a smaller index has a higher priority in the third OFDM symbol set.  
26. (Currently Amended) The non-transitory computer-readable storage medium of claim 19, wherein the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, and OFDM symbol 3, N=2, the OFDM symbol 1 is used to carry a demodulation reference signal DMRS, the N OFDM symbol sets comprise a first OFDM symbol set and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 0 and the OFDM symbol 2, and the second OFDM symbol set comprises the OFDM symbol 3; or symbol 1, OFDM symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, and OFDM symbol 7, N=2, the OFDM symbol 1 and the OFDM symbol 5 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 2, the OFDM symbol 4, and the OFDM symbol 6, and the second OFDM symbol set comprises the OFDM symbol 3 and the OFDM symbol 7; or   the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, OFDM symbol 7, and OFDM symbol 8, N=2, the OFDM symbol 1 and the OFDM symbol 6 are used to carry a demodulation reference signal DMRS, the N OFDM symbol sets comprise a first OFDM symbol set and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 2, the OFDM symbol 5, and the OFDM symbol 7, and the second OFDM symbol set comprises the OFDM symbol 3, the OFDM symbol 4, and the OFDM symbol 8; or the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, OFDM symbol 7, OFDM symbol 8, and OFDM symbol 9, N=2, the OFDM symbol 2 and the OFDM symbol 7 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 1, the OFDM symbol 3, the OFDM symbol 6, and the OFDM symbol 8, and the second OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 4, the OFDM symbol 5, and the OFDM symbol 9; or OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, OFDM symbol 7, OFDM symbol 8, OFDM symbol 9, OFDM symbol 10, OFDM symbol 11, OFDM symbol 12, and OFDM symbol 13, N=3, the OFDM symbol 3 and the OFDM symbol 10 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set, a second OFDM symbol set, and a third OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 2, the OFDM symbol 4, the OFDM symbol 9, and the OFDM symbol 11, the second OFDM symbol set comprises the OFDM symbol 1, the OFDM symbol 5, the OFDM symbol 8, and the OFDM symbol 12, and the third OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 6, the OFDM symbol 7, and the OFDM symbol 13; or the resource for the physical uplink control channel occupies OFDM symbol 0, OFDM symbol 1, OFDM symbol 2, OFDM symbol 3, OFDM symbol 4, OFDM symbol 5, OFDM symbol 6, OFDM symbol 7, OFDM symbol 8, OFDM symbol 9, OFDM symbol 10, OFDM symbol 11, OFDM symbol 12, and OFDM symbol 13, N=2, the OFDM symbol 1, the OFDM symbol 5, the OFDM symbol 8, and the OFDM symbol 12 are used to carry a DMRS, the N OFDM symbol sets comprise a first OFDM symbol set, and a second OFDM symbol set, the first OFDM symbol set comprises the OFDM symbol 0, the OFDM symbol 2, the OFDM symbol 4, the OFDM symbol 6, the OFDM symbol 7, the OFDM symbol 9, the OFDM symbol 11, and the OFDM symbol 13, and the second OFDM symbol set comprises the OFDM symbol 3 and the OFDM symbol 10.   

1. (Currently Amended) An egg crushing implement comprising: an elongated, upper working arm hingedly affixed at a connection  point to an elongated lower working arm, the upper working arm having: a distal portion extending laterally from the median point adapted to apply compressive force to an egg, and a proximal portion extending laterally from the median point away from the distal portion; the lower working arm affixed at the connection  point to the upper working arm, the lower working comprising a concave basket adapted to receive and partially envelope an egg, the lower working arm having: a distal portion extending laterally from the connection point affixed to the concave basket, and a proximal portion extending laterally from the connection  point away from the distal portion; the concave basket formed as a single integrated piece with the lower working arm, the concave basket affixed to the lower working arm comprises a concave lower surface defining a plurality of apertures between two millimeters and 25 millimeters through which whites and yolks of an egg may be forced; wherein the concave basket is adapted to receive the egg and facilitate crushing of the egg when the upper working arm is forced against the lower working arm.  
2. (Currently Amended) The apparatus of claim 1, wherein the distal portions of each of the upper arm and the lower arm are wavy from a side perspective view.  

3. (Currently Amended) The apparatus of claim 1, wherein the lower working arm and concave basket are formed as a single integrated piece.  

4, (Currently Amended) The apparatus of claim 1, wherein the concave basket is formed from a flexible polymeric material.  


5. (Original) The apparatus of claim 1, wherein the upper working arm and the lower working arm are formed of one of: a rigid metal alloy and a rigid polymeric material.  


6. (Currently Amended) The apparatus of claim 1, wherein the [[a ]]plurality of apertures are between two millimeters and seven millimeters in radius width.  

7. (Original) The apparatus of claim 1, wherein upper working arm comprises a hinge portion defining a bore through which a bolt traverses.  

8. (Original) The apparatus of claim 7, wherein each of the upper working arm and the lower working arm define a slot for receiving the hinge portion of a hingedly-connected working arm.  


9. (Original) The apparatus of claim 1, wherein the basket descends inferiorly from the lower working arm.  


10. (Original) The apparatus of claim 1, wherein each of the proximal portions are substantially flat.  


11. (Original) The apparatus of claim 1, wherein a top surface of the distal portion of the upper working arm comprises a plurality of protuberances having superiorly rising flanges and defining a bore.  


12. (Original) The apparatus of claim 1, wherein a top surface of the proximal portion of the lower working arm comprises a plurality of protuberances having superiorly rising flanges and defining a bore,  


13. (Currently Amended) The apparatus of claim 1, wherein the distal portions of the upper working arm and the lower working are capable of being forced together to apply compressive force to the egg and crack the egg within the concave basket and to force whites and yolk from the apertures defined by the lower concave surface of the basket.  


14, (Currently Amended) An egg crushing implement comprising: an elongated, upper working arm hingedly affixed at a connection point to an elongated lower working arm, the upper working arm having: a[[n]] wave distal portion extending laterally from the median point adapted to apply compressive force to an egg, and a flat proximal portion extending laterally from the median point away from the distal portion; the lower working arm affixed at the median point to the upper working arm, the lower working comprising a basket adapted to receive and partially envelope an egg, the lower working arm having: an S-shaped distal portion extending laterally from the median point affixed to the basket, and a flat proximal portion extending laterally from the median point away from the distal portion; the basket affixed to the lower working arm comprises a concave lower surface defining a plurality of apertures through which whites and yolks of an egg may be forced; wherein the basket is adapted to receive the egg and facilitate crushing of the egg when the upper working arm is forced against the lower working arm.  


15. (Currently Amended) The apparatus of claim 14, wherein the distal portions of the upper working arm and the lower working are forced together to apply compressive force to the egg and crack the egg within the concave basket and to force whites and yolk from the apertures defined by the lower concave surface of the basket.   

The instant application deals with egg crushing instrument while the specification deals  with wireless communication method. There are two problems with the instant application, the instant application has no relationship with parent application,  and  the instant application has no relationship between claims of the instant application and the instant specification.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476